DETAILED ACTION
Claims 1-8 are pending in the Instant Application. 
Claims 1-8 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 November 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Skowron et al. (“Skowron”), United States Patent Application Publication No. 2004/0039706, in view of Ote et al. (“Ote”), United States Patent No. 6,023,506, in further view of Ishida et al. (“Ishida”), United States Patent Application Publication No. 2009/0077334.

As per claim 1, Skowron discloses an analysis database registration device that registers an analysis data file including analysis data acquired by an analysis data acquisition device from an analysis device in an analysis database via a storage, comprising: at least one processor configured to implement:  
10a first determiner that determines whether the analysis data file is saved in the save region created by the creator ([0036] wherein a list of reports is the determiner determining if the data file is saved in the save region); 
a registrator that registers the analysis data file that is saved in the save region in the analysis database based on  the first determiner determining that the analysis data file is saved in the save region ([0036] wherein the system/registrator maintains a list of reports of files in the save region), but does not teach a storage, which is different from the analysis database; a creator that creates a save region to be used in order for the analysis data acquisition device to save the analysis data file in the save region of the storage; the save region being a location of the storage at which the analysis data file that has not been falsified is registered;  
 and  15a second determiner that determines whether an instruction for ending registration of the analysis data file in the analysis database by the registrator is received; and a  ([Col 15, lines 33-43] wherein the takeout button allows for the determiner to determine that the file is ending registration and going back to its original location) ; and a region processor that configures the save region created by the creator to be unavailable for the registration of the analysis data file in the analysis database based on the 20second determiner determining that the instruction for ending the registration of the analysis data file is received ([Col 15, lines 33-43] wherein removing the file makes the folder unavailable for the registration of the data file in that folder and returns the file to its original location); but does not teach a storage, which is different from the analysis database, and a creator that creates a save region to be used in order for the analysis data acquisition device to save the analysis data file in the save region of the storage; the save region being a location of the storage at which the analysis data file that has not been falsified is registered. However, Ishida teaches a storage, which is different from the analysis database ([0106] wherein there are virtual storage devices and separate analysis databases), and a creator that creates a save region to be used in order for the analysis data acquisition device to save the analysis data file in the save region of the storage ([0089] wherein a save region is created to save a file); the save region being a location of the storage at which the analysis data file that has not been falsified ([0089]-[0095] wherein a save region is created to save a data file that cannot be falsified, rewritten or deleted). 
Both Skowron and Ote describe keeping files in secure folders. One could combine the ability to end registration of a file in Ote with the analysis data files in Skowron to teach the claimed invention. The interface in Ote would give the system of analysis files in Skowron the functionality in the claim. One could swap the files in Ote with the analysis files in Skowron and it would be obvious. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, substituting the files in Ote with the analysis files in Skowron would be obvious since the system in Ote can handle any type of file. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of creating and saving analysis data files in a save region in Skowron with the interface to determine the ending of a file registration in Ote in order to give the user the ability to be able to encrypt and decrypt files as easily as if the saved area was just a normal area in the file system. Both Skowron and Ishida describe a save area. One could use the restrictions on the save area from Ishida with the storage area in Skowton to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using a storage area to store files in Skowron with the restrictions placed on the storage area from Ishida in order to prevent fraud in data. 
([Col 14, lines 13-26] wherein the deletion of a folder (save region) can be triggered by the deletion of a file associated with the folder as noted).  

As per claim 3, note the rejection of claim 1 where Skowron, Ote and Ishida are combined. The combination teaches the analysis database registration device according to claim 1. Ote further teaches a designator that designates a location of the save region to be created by 30the creator and identification information for identifying the save region based on a user operation, wherein the creator creates the save region in the storage based on the location of the save region and the identification information designated by the designator ([Col 10, lines 50-60] wherein the user can select the drive the save region is on by using the registration utility on that device, and the user can also move the folder as described in [Col 6, lines 54-59]) .  

As per claim 354, note the rejection of claim 1 where Skowron, Ote and Ishida are combined. The combination teaches the analysis database registration device according to claim 3. Ote further teaches a region mover that moves an existing save region to another location when the save region identified by the identification ([Col 6, lines 54-66] wherein a region/folder can be moved to another location, by moving the file so that it already exists in that location, and then the registration of that folder can occur at the new location).  

As per claim 5, Skowron discloses an analysis data collection system that collects an analysis data file including analysis data acquired by an analysis device as an analysis database, comprising: 
an analysis data acquisition device that acquires analysis data from the analysis 5device ([0025] wherein the database stores the point data that is acquired); a storage ([0027]); and the analysis database registration device according to claim 1 (See the rejection above for claim 1 where Skowron and Ote are combined) that registers the analysis data file including the analysis data acquired by the analysis data acquisition device in the analysis database via the storage, wherein 10the analysis data acquisition device saves the analysis data file including the analysis data acquired from the analysis device in a save region created in the storage by the analysis database registration device ([0029] wherein a secure folder is used as the save region to store the analysis data file). 
Examiner notes that these limitations are disclosed in Skowron, but the claim is dependent on claim 1, and so the combination of Skowron, Ote and Ishida teach the entirety of the claim.  

([0027] wherein data can be sampled at a rate of every 15 seconds and analyzed for reports); a database storage device that stores an analysis database ([0027] wherein the data is stored in the database); and the analysis data collection system according to claim 5 that collects an analysis data file including analysis data acquired by the analysis device as an analysis database (See the rejection above for claim 5, which includes the limitations from claim 1, where Skowron, Ote and Ishida are combined), 20wherein the registrator of the analysis data collection system registers an analysis data file that is saved in the save region in the analysis database of the database storage device ([0029] wherein a secure folder is used as the save region to store the analysis data file). 

As per claim 257, Skowron discloses an analysis database registration method for registering an analysis data file including analysis data acquired by an analysis data acquisition device from an analysis device in an analysis database via a storage, the method comprising: 
30determining whether the analysis data file is saved in the created save region ([0036] wherein a list of reports is the determiner determining if the data file is saved in the save region); registering the analysis data file that is saved in the save region in the analysis database based on determining that the analysis data file is saved in the save region([0036] wherein the system/registrator maintains a list of reports  of files in the save region); but does not disclose a storage, which is different from the ([Col 15, lines 33-43] wherein the takeout button allows for the determiner to determine that the file is ending registration and going back to its original location); and configuring the save region to be unavailable for the registration of the analysis data file in the analysis database based on determining that the instruction for ending the registration of the analysis data file is received ([Col 15, lines 33-43] wherein removing the file makes the folder unavailable for the registration of the data file in that folder and returns the file to its original location), but does not teach a storage, which is different from the analysis database; a creator that creates a save region to be used in order for the analysis data acquisition device to save the analysis data file in the save region of the storage, the save region being a location of the storage at which the analysis data file that has not been falsified is registered. However, Ishida teaches a storage, which is different from the analysis database ([0106] wherein there are virtual storage devices and separate analysis databases); a creator that creates a save region to be used in order for the analysis ([0089] wherein a save region is created to save a file), the save region being a location of the storage at which the analysis data file that has not been falsified is registered ([0089]-[0095] wherein a save region is created to save a data file that cannot be falsified, rewritten or deleted). 
Both Skowron and Ote describe keeping files in secure folders. One could combine the ability to end registration of a file in Ote with the analysis data files in Skowron to teach the claimed invention. The interface in Ote would give the system of analysis files in Skowron the functionality in the claim. One could swap the files in Ote with the analysis files in Skowron and it would be obvious. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, substituting the files in Ote with the analysis files in Skowron would be obvious since the system in Ote can handle any type of file. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of creating and saving analysis data files in a save region in Skowron with the interface to determine the ending of a file registration in Ote in order to give the user the ability to be able to encrypt and decrypt files as easily as if the saved area was just a normal area in the file system. Both Skowron and Ishida describe a save area. One could use the restrictions on the save area from Ishida with the storage area in Skowton to teach the claimed invention. It would have been obvious . 




Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skowron in view of Ote, in further view of Ishida, in further view Sakata United States Patent Application Publication 2005/0240586. 

As per claim 8, note the rejection of claim 1 where Skowron, Ote and Ishida are combined. The combination teaches the analysis database registration device according to claim 1, but does not teach wherein the analysis data acquired from the analysis device includes chromatograph data of a sample. However, Sakata teaches wherein the analysis data acquired from the analysis device includes chromatograph data of a sample ([0003]).
Both Skowron and Sakata generate reports. One could use the chromatograph data from Sakata in place of the data used in reports in Skowron to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. Here the type of data used in a report in Skowron can be replaced with chromatograph data  from Sakata and the results would be predictable since a computer does not distinguish 

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168